      Case 2:18-cv-00141-SMJ     ECF No. 22   filed 04/24/19   PageID.111 Page 1 of 2




1                                                                         FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

2
                                                                 Apr 24, 2019
3                       UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK   C


                       EASTERN DISTRICT OF WASHINGTON
4
     CHRISTINE MIKALSON, an                    No. 2:18-cv-00141-SMJ
5    individual,
                                               ORDER DISMISSING CASE
6                             Plaintiff,

7                v.

8    WHITMAN COUNTY, a Washington
     County; and EUNICE COKER, an
9    individual,

10                            Defendants.

11
           On April 22, 2019, the parties filed a stipulated dismissal, ECF No. 21.
12
     Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),
13
     IT IS HEREBY ORDERED:
14
           1.    The parties’ Stipulated Motion for Order of Dismissal with Prejudice,
15
                 ECF No. 21, is GRANTED.
16
           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
17
                 bear their own costs and attorneys’ fees.
18
           3.    All pending motions are DENIED AS MOOT.
19
           4.    All hearings and other deadlines are STRICKEN.
20
           5.    The Clerk’s Office is directed to CLOSE this file.


     ORDER DISMISSING CASE - 1
       Case 2:18-cv-00141-SMJ     ECF No. 22   filed 04/24/19   PageID.112 Page 2 of 2




1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 24th day of April 2019.

4                       _________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
